Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 08/29/2022, in response to the rejection of claims 1, 8-11, 21-23 from the non-final office action, mailed on 04/28/2022, by amending claims 10, 22-23, is acknowledged and will be addressed below.

Election/Restrictions
Claims 12-20 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Interpretation
(1) In regards to the “wherein the heater is operable to heat the hot zone above the vaporization temperature of water across a range of thermal emission physical vapor deposition (TE-PVD) process pressures” of Claim 10,
The limitation is considered an operation of the heater, in other words, heating an object above a temperature or below the temperature by the heater is mere different use of the heater, thus it does not add a patentable weight to the heater, see MPEP citations below.
Consequently, when a heater of a prior art is capable of heating, it is sufficient to meet the claimed limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 5418003, hereafter ‘003) in view of Yamazaki (US 20100247747 A1, hereafter ‘747). 
Regarding to Claim 1, ‘003 teaches:
Vapor deposition apparatus (lines 60-61 of col. 4, the claimed “A vapor deposition apparatus”);
A vacuum chamber 40 (Fig. 1, line 15 of col. 5, the claimed “comprising: a chamber configured to operate at vacuum”);
A crucible 22, and an ingot 24 of a ceramic material is inserted vertically upwardly into the bottom of the crucible (lines 64-67 of col. 4, the claimed “a crucible in the chamber, the crucible configured to receive an ingot;”);
Fig. 1 shows a rod portion having an upper direction arrow, which is disposed below the ingot 24. Because the rod portion pushes the ingot upwardly, the rod portion is a feeder, the claimed “a feeder operable to move the ingot with respect to the crucible”);
Fig. 1 shows a zone between the crucible 22 and the rod portion having the arrow label, is used for a path of deposition material delivery (the claimed “a zone between the crucible and the feeder”).

‘003 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and a heater in the chamber, the heater contained between the crucible and the feeder, and configured to heat a hot zone between the crucible and the feeder.

‘003 further teaches the ingot is heated to a temperature sufficient to vaporize the water and cause it to diffuse out of the interior of the ingot. The heating is preferably accomplished in a vacuum, to assist in removing the water vapor from the interior of the ingot (lines 24-28 of col. 7, note the “heated” means that heating is obtained by a heater), and If the water entrapped in the structure is removed, but water vapor allowed to reinfiltrate the ingot before use, the heat treatment has no beneficial effect. The ingot must be protected against re-introduction of the water vapor prior to use, if that use occurs any significant time after the heat treatment. After the treatment 72, the ingot 24 is used in an evaporation process like that described in relation to FIG. 6, numeral 74 (lines 43-51 of col. 6), 
Herein, through the teaching of ‘003 above, ‘003 clearly provides a reason why a preheating of the ingot before evaporation process is required.

‘747 is analogous art in the field of film deposition apparatus (title). ‘747 teaches it is preferable that the narrow tube for connecting the crucible 140 and the container 148 be heated in advance to a temperature (T1) at which the film deposition material 144 is not evaporated (Fig. 5, [0056], note Fig. 5 shows a zone between a crucible 140 and a feeder 148, which is used for a path of deposition material delivery, is heated by a heater, thus the zone is a “hot zone” having a heater).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a heater, into the deposition material delivery zone of ‘003, which is the zone between the crucible and the feeder, for the purpose of providing a pre-heat treatment for removal water vapor and also not allowing re-introduction of the water vapor, prior to being used in an evaporation process, as required by ‘003.
Consequently, when the heater is imported on the zone of ‘003 between the crucible and the feeder portion, the zone is a hot zone heated by the imported heater.

Regarding to Claim 8,
‘747 further teaches One example of the heater 142 is as follows: an electrically-conducting path is formed by a conductor having high electrical resistance, such as a nichrome wire, and current is supplied therethrough, so that heat is generated ([0051], note this heater is a resistance heater).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a resistance heater, as heater for hot zone, for its suitability as a heater with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07 (this reads into the claimed “wherein the heater is selected from a group consisting of an induction heater, a microwave heater, and a resistance heater”).

Regarding to Claim 9,
Fig. 5 of ‘747 shows the “hot zone”, between the crucible and the feeder is surrounded by the heater, therefore, as discussed in the claim 1 rejection above, when the heater is disposed at the hot zone, it would have surrounded the hot zone. Further to properly and uniformly heating the ingot of ‘003, it is obvious that the heater surrounds the ingot (the claimed “wherein the heater circumscribes the hot zone”).

Regarding to Claim 10,
‘003 clearly teaches the ingot is heated to a temperature sufficient to vaporize the water and cause it to diffuse out of the interior of the ingot. The heating is preferably accomplished in a vacuum, to assist in removing the water vapor from the interior of the ingot (lines 24-28 of col. 7), and After the treatment 72, the ingot 24 is used in an evaporation process like that described in relation to FIG. 6, numeral 74 (lines 43-51 of col. 6).
Therefore, when a heater for heating the ingot is imported into the EB-PVD vacuum chamber of ‘003, as discussed in the claim 1 rejection above, the imported heater heats the zone between the crucible and feeder of ‘003, to a temperature sufficient to vaporize the water and cause it to diffuse out of the interior of the ingot at a typical process pressures range of the EB-PVD of ‘003 (this reads into the claimed “wherein the heater is operable to heat the hot zone above the vaporization temperature of water across a range of thermal emission physical vapor deposition (TE-PVD) process pressures”).
Further note, the limitation is an intended use of an apparatus, thus it does not add a patentable weight, see the claim interpretation above.

Regarding to Claim 21,
Fig. 1 of ‘003 shows a rod portion having an upper direction arrow, which is the feeder, is disposed below the crucible 22 (the claimed “wherein the feeder is arranged beneath the crucible”);
As discussed in the claim 1 rejection above, the heater is imported into the zone between the crucible and the feeder, therefore, the heater is disposed at an underside of the crucible.
Further, ‘003 and ‘747 are silent about the fastener, however, as shown in ‘747, when the heater is attached to another component, one of ordinary skill in the art would have recognized the predictable solution of the attachment by any type of fastener, because use of the fastener is a commonly well-known feature when combining at least two components (this is also proved in the OAs for the parent cases).

Consequently, even if ‘003 and ‘747 do not explicitly teach the fasteners, when the heater is imported to the zone between the crucible and the feeder, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have fixed the imported heater, to one of the inner components of ‘003, such as the crucible wall or chamber wall, by fastener, otherwise, the “attaching” or “fixing” would have not be maintained, because the heater itself cannot be float in a space without any fixture (this reads into the claimed “and wherein the heater is fixed to an underside of the crucible by fasteners”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘003 and ‘747, as being applied to Claim 1 rejection above, further in view of Malik (US 20050229856 A1, hereafter ‘856). 
Regarding to Claim 11,
‘003 and ‘747 do not explicitly teach the limitations (BOLD and ITALIC letter) of:
Claim 11: further comprising heat shields defining the hot zone.

‘856 is analogous art in the field of vacuum deposition techniques (abstract). ‘856 teaches also optional radiation shields, to surround the heater elements and provide thermal isolation of the respective temperature zones ([0069]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary to have added a heat shield, to surround the imported heater, for the purpose of providing thermal isolation of the respective temperature zone, as taught by ‘856.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over ‘003 and ‘747, as being applied to Claim 1 rejection above, further in view of Norwalk (US 3730962, hereafter ‘962). 
Regarding to Claim 22,
As discussed in the claim 1 rejection above, the heater is imported into the zone between the crucible and the feeder portion, therefore, the heater is disposed at an underside of the crucible and also above the feeder.

‘003 and ‘747 do not explicitly teach the limitations (BOLD and ITALIC letter) of:
Claim 22: wherein the heater is arranged on top of guide rods extending from the feeder.

‘962 is analogous art in the field of vacuum coating device (abstract). ‘962 teaches the motor output is suitably connected through mechanical transmission and reduction gearing at 48 and 50 respectively, to a lead screw 52 that in turn is provided with a traveling nut 54 having a lateral rod support at 56 for advancing the rod into the evaporation chamber. The opposite balancing end of the rod support is kept in proper alignment by suitable means such as a guide rod 58 (Fig. 1, lines 44-52 of col. 4, note support 56 corresponds to the applicants’ feeder and the rods 52, 58 corresponds to the applicants’ guide rods).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted two guide rods, as the feeder portion of ‘003, for the purpose of providing proper alignment through opposite balancing, as taught by ‘962, and/or for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07. Further, before the modification, because the heater is disposed at an underside of the crucible and also above the feeder, when the guide rods are adopted as the ingot feeder portion of ‘003, the heater still would have positioned above the guide rods.

Regarding to Claim 23,
As discussed in the claim 1 rejection above, the heater is imported into the zone between the crucible and the feeder portion, therefore, when the guide rods are adopted as the ingot feeder portion of ‘003, the heater still would have been positioned between the crucible and the guide rods, which is above the guide rods (this reads into the claimed “wherein the heater is contained between the guide rods and the crucible”).
Emphasized again, ‘003 clearly teaches water vaporization before evaporation process, therefore, the imported heater providing the pre-heat treatment for removal water vapor in the zone between the crucible and the feeder portion would have disposed closer to the crucible than the feeder portion.

Response to Arguments
Applicants’ arguments filed on 08/29/2022 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants argue that Applicant notes that the rejection relies on Yamazaki ('747) for the claimed heater. To the extent the Examiner would argue that the heater in Yamazaki is "contained between the crucible and the feeder" as claimed, Applicant would direct the Examiner to the Decision on Appeal rendered December 14, 2020 in the parent case to the present application (Appeal No. 2020-001312), which explains that in Yamazaki, the heater 142 includes "all of the small circles that surround the apparatus" in Figure 51 (see pp. 6-7). The "small circles" are not contained between a crucible and the feeder, as claimed. Rather, the small circles surround the entire crucible 140, see pages 5-6. 
The argument is found not persuasive.
The examiner maintains ‘747 still clearly teach the feature as claimed.
The examiner would direct the applicants to the same Decision on the Appeal, which explains that “Yamazaki Figure 1 thus depicts at least a portion of heater 142 being between the feeder portion and the crucible portion as the Examiner illustrates. Ans. 12” and also that “If any portion of a heater is located appropriately, the heater reasonably can be characterized as being “between the guide rods and the crucible,” and claim 1’s recitation is satisfied” (see page 7 of the decision).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AIDEN LEE/           Primary Examiner, Art Unit 1718